Title: Thomas Jefferson to Enoch Reynolds, 13 July 1816
From: Jefferson, Thomas
To: Reynolds, Enoch


          
            Sir
            Monticello July 13. 16.
          
          Absence from home has occasioned my not recieving till lately your favor of June 27. I have for some time declined becoming a subscriber for any new work, on the general wish to avoid every possible new engagement. I return you the inclosed however with my subscription for a copy of the Declaration of Independance,  I will ask the favor of mr John Barnes of Georgetown to recieve the copy when ready, and to pay for it.
          
            Accept the assurance of my respect.
            Th: Jefferson
          
        